IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-55,734-08 & 55,734-09


                EX PARTE CLARENCE ALONZO MUMFORD, Applicant


             ON APPLICATIONS FOR A WRITS OF HABEAS CORPUS
         CAUSE NOS. 341232-A & 336901-B IN THE 183RD DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of two cases of aggravated robbery and sentenced to forty-five

years’ imprisonment in each case. The First Court of Appeals affirmed his convictions. Mumford

v. State, Nos. 01-81-00817-CR & 01-82-00481-CR. Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On February 23, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact

and conclusions of law. We remand these applications to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 20, 2021
Do not publish